



December 21, 2018




[Executive Address]


Re:    Letter Agreement


Dear [Executive Name]:


Pursuant to your Phantom Units Agreements with Legacy Reserves LP (the
“Partnership”) and Legacy Reserves Inc. (the “Corporation”), as amended
(together the “Grant Agreement”), you are entitled to receive a cash amount from
the Corporation equal to $[] in full settlement of your outstanding Phantom
Units (the “Unit Settlement Amount”). Under the terms of the Third Amended and
Restated Credit Agreement, dated as of April 1, 2014, among Legacy Reserves LP
(the “Borrower”), Wells Fargo Bank, National Association, as administrative
agent, and the lenders party thereto, as amended, however, the Corporation is
prohibited from paying the full Unit Settlement Amount that are currently owed
to you and other executives at this time. Therefore, the Corporation has
determined that it will pay you an amount equal to $[]. In consideration of the
Company making this payment and for such other good and valuable consideration,
the receipt of which is hereby acknowledged, you irrevocably agree to forfeit
your right to receive the remaining portions of the Unit Settlement Amount or
any other amounts or benefits under the Grant Agreement (the “Residual Amount”).
For the sake of clarity, you acknowledge and agree that (i) you and all persons
and entities claiming through you have no further right to receive any amounts
in respect of the Residual Amount and (ii) neither the Company nor any of its
affiliates has made any agreement, representation or commitment to make up,
replace or otherwise provide any payment or benefit in respect of the Residual
Amount.


Please confirm your agreement this letter agreement by signing and dating below.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
LEGACY RESERVES LP
 
 
 
By: Legacy Reserves GP, LLC, its general partners
 
 
 
By: Legacy Reserves Inc. its sole member
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
LEGACY RESERVES INC.
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated
 
, 2018
 
 
 
 
 
 
Executive Signature





2